Case 8:15-cv-02034-JVS-JCG Document 1146 Filed 05/25/21 Page 1 of 4 Page ID
                                #:79300
     Case 8:15-cv-02034-JVS-JCG Document 1146 Filed 05/25/21 Page 2 of 4 Page ID
                                     #:79301


1             Plaintiff Natural-Immunogenics Corp. (“NIC”) moves to compel in camera review and

2      production of about 150 documents on the privilege log of Defendant Newport Trial Group

3      (“NTG”) under the crime-fraud exception. (Dkt. No. 1102.) The documents sought relate to

4      Daniel Bobba, who was a named plaintiff in Morales, et al. v. Magna-RX, Inc., 10-cv-1601-EDL

5      (N.D. Cal. 2010). Morales was a class action lawsuit alleging false advertising for a product

6      called “Magna-RX,” where NTG represented Bobba and the other named plaintiffs. Morales is

7      now one of the predicate cases for NIC’s RICO claims against NTG. (See generally, SAC.) The

8      Special Master timely received the parties’ supplemental briefs regarding the motion (Dkt. Nos.

9      1103, 1121), and held a hearing via Zoom on May 12, 2021.

10            The Special Master recommends denying NIC’s motion because proportionality is

11     lacking, and thus presents this brief report without expending unnecessary resources to

12     address all the numerous additional issues presented by the parties. NIC will be able to

13     sufficiently present its case without the requested documents, and at this late date in litigation,

14     it’s time for the parties to focus on the substantial existing evidence in presenting their

15     respective theories at trial. Proportionality ultimately prevents overturning every stone in search

16     of more evidence. And indeed, in this case especially, every time more evidence is provided,

17     more evidence is sought. Enough is enough.

18            In March 2017, Defendants served a privilege log that included the Bobba documents

19     NIC now seeks. In April 2017, NIC moved to compel production of many privilege-logged

20     documents under the crime-fraud exception, including about two dozen of the same Bobba

21     documents listed in its current motion. (See Dkt. No. 1102 at 27 (citing Dkt. Nos. 669, 573,

22     458).) After over two years of proceedings punctuated by multiple in camera reviews and

23     numerous rulings, in October 2019 NIC sought leave to take post-cutoff depositions of Bobba

24     and another non-party, Wynn Ferrell (Plaintiff Ryan Ferrell’s father). The Court permitted 4-hour

25     depositions of each, and NIC took Bobba’s deposition in late July 2020. (Id. at 28.) Depositions

26     of Wynn Ferrell and Ryan Ferrell took place in late August and late October. The parties met and

27     conferred regarding NIC’s current motion in December 2020 and January 2021, and the parties

28     filed their C.D. Cal. L.R. 37 Joint Stipulation regarding the motion in late March 2021.

                                                        2
     Case 8:15-cv-02034-JVS-JCG Document 1146 Filed 05/25/21 Page 3 of 4 Page ID
                                     #:79302


1             This case has been pending since 2015, and trial in this matter is currently set just a few

2      months from now, in November 2021, over half a decade since the case was filed.

3             NIC asserts that the relevance of the currently-sought Bobba documents only came to

4      light after Bobba and the Ferrells presented conflicting deposition testimony in 2020. As NTG

5      notes, however, NIC offered similar arguments in 2017 that Bobba made materially false

6      statements in the Morales complaint, and that Scott Ferrell and Ryan Ferrell drafted a

7      declaration for Bobba in the Morales case that “sought to have Mr. Bobba exculpate NTG for

8      potential ethical violations.” (Dkt. No. 263-1 at 67–68.) It’s unclear to the Special Master why

9      the documents sought now could not also have been raised in NIC’s April 2017 motion. Even

10     setting the April 2017 motion aside, the Special Master isn’t persuaded by NIC’s suggestion

11     that the Ferrells’ August and October 2020 depositions were relevant or necessary to NIC’s

12     current decision to pursue this motion for the Bobba documents. It’s thus further unclear why

13     NIC waited until so long after Bobba’s deposition, or at the very least after Wynn Ferrell’s, to file

14     the current 49-page joint stipulation regarding this motion. Shifting theories as to the best

15     argument for producing the documents and when those arguments were apparent are

16     unconvincing. And in all events, the existence of these types of documents could long have

17     been anticipated.

18            In these circumstances, proportionality is not served by NIC’s eleventh-hour request for

19     even more discovery relating to Bobba. Indeed, in this case, “[t]he days of proportional

20     discovery requests here have long expired.” (Dkt. No. 1030 at 6–7.) Although NIC states that

21     the discovery sought is small and won’t lead to any further requests for discovery, that assertion

22     is unpersuasive in this hotly-litigated case. Further, there are the additional hours of the Special

23     Master’s time that would be required in reviewing 145 additional documents in camera before

24     deciding whether any should be produced. Six years after this case was originally filed, it’s time

25     for the parties to focus on moving it towards completion. If parties were permitted to scour the

26     earth for each and every piece of evidence that might possibly support an aspect of their claims,

27     lawsuits would continue forever, much like this lawsuit has continued. Here. with the procedural

28     background described, the fact that NIC already has documents and evidence related to this

                                                         3
Case 8:15-cv-02034-JVS-JCG Document 1146 Filed 05/25/21 Page 4 of 4 Page ID
                                #:79303
